Fourth Court of Appeals
                               San Antonio, Texas
                                   December 17, 2018

                                   No. 04-18-00845-CV

                                 Raymond G. ROMERO,
                                       Appellant

                                            v.

                                  Frank HERRERA Jr.,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI08392
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
    The appellant’s first unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 21, 2018.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court